Title: John Adams to Abigail Adams, 16 July 1776
From: Adams, John
To: Adams, Abigail


      
       Philadelphia July 16. 1776
      
      In a Letter from your Uncle Smith, and in another from Mr. Mason which I received by this days Post I am informed that you were about taking the Small Pox, with all the Children. . . . It is not possible for me to describe, nor for you to conceive my Feelings upon this Occasion. Nothing, but the critical State of our Affairs should prevent me from flying to Boston, to your Assistance.
      I mentioned your Intention to Mrs. Yard at noon. This Evening our President was here. I was engaged abroad, the whole Evening till it was late. When I came home, I found the inclosed Card from the President. I have not yet had an Opportunity to thank Mr. Hancock for his Politeness, which in this Instance is very obliging, but I shall take the first opportunity of doing it, and of informing him, that your Uncles Kindness of which I shall ever entertain the most gratefull Sentiments, has rendered it unnecessary, as well as improper, for you to accept of his most generous Offer.
      I can do no more than wish and pray for your Health, and that of the Children. Never—Never in my whole Life, had I so many Cares upon my Mind at once. I should have been happier, if I had received my Letters, before Mr. Gerry went away this Morning, because I should have written more by him.—I rely upon the tender Care of our Friends. Dr. Tufts and your Uncle Quincy, and my Brother will be able to visit you, and give you any Assistance. Our other Friends, I doubt not will give you every Advice, Consolation and Aid in their Power.—I am very anxious about supplying you with Money. Spare for nothing, if you can get Friends to lend it you. I will repay with Gratitude as well as Interest, any sum that you may borrow.—I shall feel like a Savage to be here, while my whole Family is sick at Boston. But it cannot be avoided. I cannot leave this Place, without more Injury to the public now, than I ever could at any other Time, being in the Midst of scaenes of Business, which must not stop for any Thing. . . . Make Mr. Mason, Mr. any Body write to me, by every Post—dont miss one for any Cause whatever.—My dearest Love to you all.
     